DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
 Claims 1-12 are objected to because of the following informalities:  the phrase "the number of the media" (claim 1, lines 9 and 10) lacks proper antecedent basis.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	Claims 1, 4 and 8 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Murakami et al. (US 7,668,501).
With respect to claims 1 and 8, Murakami et al. (Figs.1 and 18) teaches a peripheral 40 capable of sensing a media count, the peripheral having a body,  a stopper 21, 81 which is a 
With respect to claim 4, Murakami et al. teaches a rocker arm 91 (Figs.18-20) which is rotatably mounted on the body contacts the frame 71 and comprises a trigger structure 94a correspondingly triggering the one or multiple sensors to generate the sensing signal (Figs. 22 and 23A and col., lines 14-24).

Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	Claims 2, 3, 6, 7 and 9-12 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Murakami et al. (US 7,668,501) in view of Inoue et al. (US 2018/0282084 A1).
	With respect to claims 2, 3, 6 and 7, Murakami et al. teaches a peripheral capable of sensing a media count having a supply tray and a sensor assembly as recited.  See the explanation of Murakami et al. above.
Murakami et al. does not clearly teach a circuit board mounted on the body.


  In view of the teaching of Inoue et al., it would have been obvious to one of ordinary skill in the art to modify peripheral of Murakami et al. by providing a circuit board mounted on the body for mounting one or multiple sensors to obtain a sensing signal as taught by inoue et al. for detecting a position state of the frame corresponding to the number of the media in Murakami et al. since the use of a circuit board for mounting one or multiple sensors to obtain a sensing signal is known, and because one of ordinary skill in the art would have been able to carry out such a modification since the use a circuit board mounted on the body of a peripheral is well known and the results were reasonably predictable.
With respect to claim 9, Inoue et al. teaches the sensor assembly 9 which is installed in one or multiple accommodating slots of the body 2 as shown in Figs. 4A-4C.  
With respect to claims 10-12 , the selection of a desired sensor which reflects an emitting signal from a vertical stopper plate, a stand corresponding to an opening of the frame or a free end portion of the frame which is movable in a guiding slot would be obvious depending upon of the printer's configuration for the advantage of providing separate sensing system giving the user a choice of sensing  a position state of the frame to obtain corresponding  the number of the media on a tray according to application and design preference.  

	
	Allowable Subject Matter

As presently advised it appears that claims 5 avoids the prior art but are objected to as depending from the rejected claims.  These claims would be allowable if rewritten in independent form and to include all of the limitations of the base claim and any intervening claims.
The following is an Examiner's statement of reasons for indicating allowable subject matter:
Claim 5 recites that the rocker arm which comprises a base part and a pivot, which is connected to one end of the base part and rotatably mounted on the body wherein the one or multiple trigger structures are one or multiple arced stopper walls uprightly disposed on the base part, and a central axis of the arced stopper wall or each of the arced stopper walls is disposed on the pivot.  
Conclusion
         	
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. YUASA, O et al. and Kwag disclose art in  peripheral capable of sensing a media count having a stopper, a supply tray including a base and a frame; and a sensor assembly for a sensing signal corresponding to the number of the media on the supply tray.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853